Case 1:19-cv-00745-RM-NYW Document 49 Filed 12/06/19 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00745-RM-NYW

  SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

  v.

  DIANE D. DALMY, and
  MICHAEL J. WOODFORD,

        Defendants.
  ______________________________________________________________________________

                             FINAL JUDGMENT AS TO
                      DEFENDANT MICHAEL J. WOODFORD
  ______________________________________________________________________________

          The Securities and Exchange Commission having filed a Complaint and defendant

  Michael J. Woodford (“Woodford”) having entered a general appearance, consented to the

  Court’s jurisdiction over himself and the subject matter of this action, consented to entry of this

  Final Judgment without admitting or denying the allegations of the Complaint (except as to

  jurisdiction), waived findings of fact and conclusions of law, and waived any right to appeal

  from this Final Judgment:

                                                   I.

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Woodford is

  permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

  (the “Securities Act”) [15 U.S.C. §77q(a)] in the offer or sale of any security by the use of any

  means or instruments of transportation or communication in interstate commerce or by use of the

  mails, directly or indirectly:

          (a)     to employ any device, scheme, or artifice to defraud;
Case 1:19-cv-00745-RM-NYW Document 49 Filed 12/06/19 USDC Colorado Page 2 of 6




         (b)     to obtain money or property by means of any untrue statement of a material fact

                 or any omission of a material fact necessary in order to make the statements

                 made, in light of the circumstances under which they were made, not misleading;

                 or

         (c)     to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

  Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

  receive actual notice of this Final Judgment by personal service or otherwise: (a) Woodford’s

  officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

  participation with Woodford or with anyone described in (a).

                                                   II.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

  Woodford is permanently restrained and enjoined from violating, directly or indirectly, Section

  10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §78j(b)] and Rule

  10b-5 promulgated thereunder [17 C.F.R. §240.10b-5], by using any means or instrumentality of

  interstate commerce, or of the mails, or of any facility of any national securities exchange, in

  connection with the purchase or sale of any security:

         (a)     to employ any device, scheme, or artifice to defraud;

         (b)     to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or




                                                   2
Case 1:19-cv-00745-RM-NYW Document 49 Filed 12/06/19 USDC Colorado Page 3 of 6




         (c)     to engage in any act, practice, or course of business which operates or would

                 operate as a fraud or deceit upon any person.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

  Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

  receive actual notice of this Final Judgment by personal service or otherwise: (a) Woodford’s

  officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

  participation with Woodford or with anyone described in (a).

                                                  III.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

  Woodford is permanently barred from participating in an offering of penny stock, including

  engaging in activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing

  or attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

  security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

  Exchange Act [17 C.F.R. §240.3a51-1].

                                                  IV.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

  Woodford is liable for disgorgement of $26,700, representing profits gained as a result of the

  conduct alleged in the Complaint, together with prejudgment interest thereon in the amount of

  $3,062, for a total of $29,762. Based on the sworn representations in his Statement of Financial

  Condition dated August 30, 2019, and other documents and information submitted to the

  Commission, however, the Court is not ordering Woodford to pay a civil penalty, and payment

  of all disgorgement and prejudgment interest thereon is waived. The determination not to

  impose a civil penalty and to waive payment of all disgorgement and prejudgment interest is



                                                    3
Case 1:19-cv-00745-RM-NYW Document 49 Filed 12/06/19 USDC Colorado Page 4 of 6




  contingent upon the accuracy and completeness of Woodford’s Statement of Financial

  Condition. If at any time following the entry of this Final Judgment the Commission obtains

  information indicating that Woodford’s representations to the Commission concerning his assets,

  income, liabilities, or net worth were fraudulent, misleading, inaccurate, or incomplete in any

  material respect as of the time such representations were made, the Commission may, at its sole

  discretion and without prior notice to Woodford, petition the Court for an order requiring him to

  pay the unpaid portion of the disgorgement, prejudgment and postjudgment interest thereon, and

  the maximum civil penalty allowable under the law. In connection with any such petition, the

  only issue shall be whether the financial information provided by Woodford was fraudulent,

  misleading, inaccurate, or incomplete in any material respect as of the time such representations

  were made. In its petition, the Commission may move this Court to consider all available

  remedies, including, but not limited to, ordering Woodford to pay funds or assets, directing the

  forfeiture of any assets, or sanctions for contempt of this Final Judgment. The Commission may

  also request additional discovery. Woodford may not, by way of defense to such petition: (1)

  challenge the validity of the Consent or this Final Judgment; (2) contest the allegations in the

  Complaint filed by the Commission; (3) assert that payment of disgorgement, prejudgment and

  postjudgment interest or a civil penalty should not be ordered; (4) contest the amount of

  disgorgement and prejudgment and postjudgment interest; (5) contest the imposition of the

  maximum civil penalty allowable under the law; or (6) assert any defense to liability or remedy,

  including, but not limited to, any statute of limitations defense. Woodford shall also pay post-

  judgment interest on any delinquent amounts pursuant to 28 U.S.C. §1961.




                                                   4
Case 1:19-cv-00745-RM-NYW Document 49 Filed 12/06/19 USDC Colorado Page 5 of 6




                                                   V.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

  incorporated herein with the same force and effect as if fully set forth herein, and that Woodford

  shall comply with all of the undertakings and agreements set forth therein.

                                                  VI.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

  purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C.

  §523, the allegations in the Complaint are true and admitted by Woodford, and further, any debt

  for disgorgement, prejudgment interest, civil penalty or other amounts due by Woodford under

  this Final Judgment or any other judgment, order, consent order, decree or settlement agreement

  entered in connection with this proceeding, is a debt for the violation by Woodford of the federal

  securities laws or any regulation or order issued under such laws, as set forth in Section

  523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                  VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

  retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


         Pursuant to Fed. R. Civ. Proc. 58(b)(2)(B), the Court hereby approves the form of the

  Final Judgment set forth above and directs the Clerk to promptly enter the Final Judgment.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                   5
Case 1:19-cv-00745-RM-NYW Document 49 Filed 12/06/19 USDC Colorado Page 6 of 6




       DATED this 6th day of December, 2019.

                                               FOR THE COURT:
                                               JEFFREY P. COLWELL


                                               By: s/C. Pearson
                                                  C. Pearson, Deputy Clerk




                                           6
